Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments submitted 1/5/2021:
Claims 1-5, 7-13, and 16 are pending in the current application. Claims 1 has been amended. Claims 6, 14-15 and 17 are cancelled. 
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
The double patenting rejection has been maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2013/0248772), as evidenced by Ferrari, A. C., and J. Robertson. “Interpretation of Raman Spectra of Disordered and Amorphous Carbon.” Physical Review B, vol. 61, no. 20, 2000, pp. 14095–14107., doi:10.1103/physrevb.61.14095 and further in view of Kamizono et al. (US 2014/0127586) and Park (KR 20160122937A). 
Regarding claim 1 and 3, Jo teaches a positive electrode (P37. 101) for a rechargeable lithium battery (P9), the electrode comprising a current collector (P28); and an active material on the current collector (P38. 63), wherein the active material layer comprises an active material and carbon nanotubes, or a first carbon nano conductive agent which can include carbon nanotubes 3 (P56). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
 Jo teaches the carbon nanotubes have a Raman R value of 0.01 to 2 (P56), where the Raman R value refers to an intensity ratio R = Id/Ig, Ig being a peak intensity G and Id being a peak intensity D.
Jo is silent in teaching that peak intensity G is about 1580 cm -1 and that peak intensity D is at about 1350 cm-1 in a Raman spectrum analysis; however, as evidenced by Ferrari, in a similar field of endeavor related to Raman spectra of carbon, teaches that the G peak is around 1580 – 1600 cm-1 and that the D peak is around 1350 cm-1 (pg. 14095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the G and D peaks of the Raman values in Jo are between 1580 – 1600 cm-1 and around 1350 cm-1, respectively, because Ferrari teaches that they would inherently be in this range. 
Jo teaches the Raman R value is 0.01 to 2 (P56) but is silent in teaching the Raman R value is more specifically 0.8 to 1.3; however, Kamizono, in a similar field of endeavor related to electrodes for lithium batteries, teaches using carbon nanotubes in a lithium ion battery electrode (P11). Kamizono teaches that the carbon nanotubes in the electrode should have an Id/Ig ratio of 0.8 to 1.2 (P15). Kamizono teaches that below this value not enough defect are formed and is detrimental to the battery and above 1.2 leads to a violent deterioration of the carbon nanotube (P15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application for the carbon nanotubes of Jo to have a Raman R 
Regarding claim 1 and 3, modified Jo is silent in teaching that the average length of the carbon nanotubes is 40 µm to 250 µm; however, Park teaches analogous art in the same field of endeavor of electrode active material comprising carbon nanotubes for a lithium secondary battery (pg.  5), wherein Park teaches that the average length of the carbon nanotubes is 100 µm or less (claim 3) to improve the fabrication process (pg. 7). 
The examiner takes note of the fact that the prior art range of less than 100 µm partially overlaps the claimed range of about 40 µm to about 250 µm (claim 1), or about 70 µm to about 250 µm (claim 3). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the carbon nanotubes of Jo with a length of 100 µm or less, as taught by Park, in order to improve the fabrication process. 
Regarding claim 2, modified Jo in view of Kamizono teaches the Raman R value in a range of 0.8 to 1.2 (P15). 
The examiner takes note of the fact that the prior art range of 0.08 to 1.2 completely encompasses the claimed range of 0.9 to 1.15. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 4, modified Jo in view of Park teach that the carbon nanotubes have an average length of 100 µm of less (Park claim 3). 
In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
	Regarding claim 5, modified Jo teaches that the carbon nanotubes have an average diameter of approximately 1 nm to approximately 50 nm (P50).
The examiner takes note of the fact that the prior art range of approximately 1 nm to 50 nm completely encompasses the claimed range of 1 nm to 20 nm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. 
Regarding claim 7, modified Jo teaches the carbon nanotubes may include single-walled carbon nanotubes and multi-walled carbon nanotubes (P16). 
Regarding claim 8, modified Jo teaches that the multiple carbon materials may be contained in an amount of 9 wt% or less based on the total weight of the active material layer (P71 teaches that the multiple carbon agents are included in 1 wt% to 90 wt% of the conductive agent, where the conductive agent is contained in an amount of less than approximately 10 wt% of the active material layer, therefore at most the carbon nanotubes can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). 
The examiner takes note of the fact that the prior art range of 9 wt% or less completely encompasses the claimed range of less than or equal to 1 wt%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
claim 9, modified Jo teaches the active material layer further comprises nanocarbon, or a second carbon nano conductive agent which can include carbon nano fiber and carbon nanotubes (P15). 
Regarding claim 10, modified Jo teaches that the nanocarbon has an average particle diameter of 10 nm to 150 nm, more preferably approximately 30 nm to 100 nm (P50).
Regarding claim 11, modified Jo teaches a weight ratio of the carbon nanotubes and the nanocarbon is in a range of about 1:0.2 to 1:5 (P47).  
 The examiner takes note of the fact that the prior art range of 1:0.2 to 1:5 partially overlaps the claimed range of about 3:1 to about 1:3. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 12, modified Jo teaches that the total weight of the carbon nanotubes and the nanocarbon, or the first and second carbon nano conductive agents, may be contained in an amount of 9 wt% or less based on the total weight of the active material layer (P71 teaches that the multiple carbon agents are included in 1 wt% to 90 wt% of the conductive agent, where the conductive agent is contained in an amount of less than approximately 10 wt% of the active material layer, therefore at most the carbon nanotubes and nanocarbon can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). 
The examiner takes note of the fact that the prior art range of 9 wt% or less completely encompasses the claimed range of less than or equal to about 1.5 wt%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
claim 13, modified Jo teaches the active material is a positive active material is a positive active material (P37). 
Regarding claim 16, Jo teaches a rechargeable lithium battery comprising: a positive electrode (220); a negative electrode (210) (P37); a separator between the positive electrode and the negative electrode (230) (Fig. 2); and an electrolyte solution (P69), wherein the positive electrode is the electrode from claim 1(P37.67).
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
	Applicant argues that because Kamizono teaches aligned carbon nanotubes with a volume density not less than 100 mg/cm3, whereas Jo teaches a volume density of 0.01 to 0.1 g/cm3, a skilled artisan would not arrive at a carbon nanotube with the Raman value of Kamizono and the volume density of Jo.
Examiner respectfully disagrees. First, a skilled artisan would recognize that the carbon nanotubes of Jo are not being replaced by the carbon nanotubes of Kamizono, but only a more specific Raman ratio of Kamizono is being selected to have better crystallinity, and to avoid an excessive amount of pores which lead to violent deterioration of the nanotubes. A skilled artisan would recognize that the volume density of Kamizono is not related to the Raman ratio, and the volume density of Kamizono is used for a specific arrangement of the nanotubes, which is not an idea being incorporated into Jo. 
A skilled artisan would look through the art, or to another reference (Kamizono) for certain characteristics without incorporating every aspect of the references teaching into a primary reference (Jo). Therefore, a skilled artisan could easily use the volume density of Jo, and 
Furthermore, Kamizono only teaches the volume density of the carbon nanotubes to be not less than 100 mg/cm3 in a preferable embodiment. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123 II 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim. 
Examiner respectfully disagrees. The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729